—Order of disposition, Family Court, New York County (Ruth Zuckerman, J.), entered on or about April 15, 1997, which released respondent’s stepson to the custody of his nonrespondent father under the supervision of the Administration for Children’s Services, and placed the daughter with the Administration for Children’s Services for a period of 12 months, upon a fact-finding determination that respondent sexually abused her stepson, derivatively neglected her daughter by reason of such sexual abuse, and neglected both children by reason of alcohol misuse, unanimously affirmed, without costs.
*144A preponderance of the evidence (Family Ct Act § 1046 [bD, including, in particular, respondent’s own testimony regarding her alcohol misuse, and the stepson’s testimony regarding the fellatio respondent committed on him, supports the findings of neglect of both children (Family Ct Act § 1012 [f] [i] [B]; § 1046 [a] [iii]) and of sexual abuse against the stepson (Family Ct Act § 1012 [e] [iii]). The finding of sexual abuse against the stepson in turn, and by itself, supports the finding of derivative neglect of the daughter (Matter of Jaquay O., 223 AD2d 422, lv denied 88 NY2d 801; Matter of Commissioner of Social Servs. [Kanisha W.], 233 AD2d 325). Concur — Sullivan, J. P., Rosenberger, Tom and Wallach, JJ.